              Case 2:19-cr-00448-DLR Document 17 Filed 07/11/19 Page 1 of 1



                                 MAGISTRATE JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. Magistrate Judge: Michelle H. Burns       Date: July 11, 2019
USA v. James B. Panther, Jr.                   Case Number: CR-19-00448-002-PHX-DLR

Assistant U.S. Attorney: Tracee J. Plowell
Attorney for Defendant: Dennis Burke and Mark Kokanovich, Retained
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ
             Restraint Level

INITIAL APPEARANCE:
☒ Held
Notice of Appearance filed.

ARRAIGNMENT HEARING:
☒ Held
Plea of NOT guilty entered to all pending counts.
TRIAL: Tuesday, September 3, 2019 at 9:00 a.m. before the Honorable Douglas L. Rayes,
   courtroom 606.
PRETRIAL MOTIONS DEADLINE: 21 days.

☒ OTHER: The Government moves to unseal the case and moves to exclude any time when the
  defendant was in removal proceedings in the Southern District of California. Motion to unseal
  GRANTED. As to the oral motion to exclude time, the Court denies the Government’s oral motion
  without prejudice. The Government is directed to file a Motion on the issue and defense counsel
  may file a response.


Recorded By Courtsmart                                                       IA  3 min
Deputy Clerk Molly Frasher                                                   ARR 1 min

                                                                             Start: 3:05 pm
                                                                             Stop: 3:09 pm
